     Case 3:20-cv-01928-TWR-JLB Document 7 Filed 11/19/20 PageID.63 Page 1 of 2




 1     ANGELA SPIVEY (pro hac vice forthcoming)
       ANDREW G. PHILLIPS (pro hac vice forthcoming)
 2     ALSTON & BIRD LLP
       One Atlantic Center
 3     1201 West Peachtree Street, Suite 4900
       Atlanta, GA 30309-3424
 4     Telephone: (404) 881-7000
       Facsimile:(404) 881-7777
 5     E-mail: angela.spivey@alston.com
                 andrew.phillips@alston.com
 6
       RACHEL E. K. LOWE (SBN 246361)
 7     ALSTON & BIRD LLP
       333 South Hope Street, 16th Floor
 8     Los Angeles, CA 90071-1410
       Telephone: (213) 576-1000
 9     Facsimile:(213) 576-1100
       E-mail: rachel.lowe@alston.com
10
       Attorneys for Defendant
11     GRAND BRANDS, INC.
       dba True Citrus or True Lemon
12

13                               UNITED STATES DISTRICT COURT
14                          SOUTHERN DISTRICT OF CALIFORNIA
15
       Mary Tedesco, on behalf of herself, all        Case No.: 3:20-cv-01928-TWR-JLB
16
       others similarly situated, and the general
17     public,                                        [Assigned to Hon. Todd. W. Robinson]
18                  Plaintiff,                        DEFENDANT GRAND BRANDS, INC.
                                                      DBA TRUE CITRUS OR TRUE
19           v.                                       LEMON’S CERTIFICATION OF
                                                      INTERESTED ENTITIES OR
20     Grand Brands, Inc., a Delaware                 PERSONS
       corporation, dba True Citrus or True
21     Lemon,                                         Complaint Filed: September 28, 2020
22                  Defendant.
23

24

25

26

27

28
                                    DEFENDANT’S CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
                                                                      Case No. 3:20-cv-01928-TWR-JLB
       LEGAL02/40243610v1
     Case 3:20-cv-01928-TWR-JLB Document 7 Filed 11/19/20 PageID.64 Page 2 of 2




 1           Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Civil Local Rule
 2     40.2, the undersigned counsel of record for Defendant Grand Brands, Inc. dba True
 3     Citrus or True Lemon’s (“Defendant”) certifies that, to the best of its knowledge, as of
 4     this date, other than the named parties, there are no additional interested parties to
 5     report. Defendant has no parent corporation, and no publicly-owned company owns
 6     10% or more of its stock. These representations are made to enable the Court to evaluate
 7     possible disqualification or recusal.
 8
        DATED: November 19, 2020               RACHEL E. K. LOWE
 9                                             ALSTON & BIRD LLP
10
11                                             /s/ Rachel E. K. Lowe
12                                                             Rachel E. K. Lowe

13                                             Attorneys for Defendant
                                               GRAND BRANDS, INC., dba True Citrus or
14                                             True Lemon
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  1
                                    DEFENDANT’S CERTIFICATION OF INTERESTED ENTITIES OR PERSON
                                                                     Case No. 3:20-cv-01928-TWR-JLB
